concurring opinion.
GOODE, J.
I concur in affirming the judgment in this case for the reasons given in paragraph one of Judge Bland's opinion. I dissent from paragraph two, because I think it is in conflict with the opinion of Connell v. Telegraph Co., 108 Mo. 439. Were the ease one of the first impression, I should be willing to adopt the construction of section 1255, Revised Statutes 1899, which Judge Bland puts on it in said paragraph two, but inasmuch as the section was construed by the Supreme Court of the State in the above-cited case, that construction is binding on this court under the Constitution as the true meaning of the law.
Judge Bond concurs with me in this view.